Clarke, Justice.
These appeals arise from a judgment in a mandamus action filed by appellant, an inmate at the Georgia State Prison in Reidsville, Georgia, against prison officials. Appellant alleged errors in various disciplinary proceedings which resulted in a loss of earned-time credits on his sentences and sought reinstatement of that earned-time.
After completing an evidentiary hearing the trial court found the department had failed to give appellant 120 days jail credit for time spent in a county facility and ordered that credit be given. The trial *20court then reviewed the disciplinary actions and concluded that appellant was not entitled to additional earned-time.
Decided February 20, 1985.
Robert Golden II, pro se.
Michael J. Bowers, Attorney General, Michael E. Hobbs, Assistant Attorney General, for appellees.
After reviewing the record, the judgment of the court, and the contentions of the appellant, we hold that the judgment should be affirmed.

Judgment affirmed.


All the Justices concur.